Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Michael J. Brandt  on March 8, 2021.
The amended application filed  February 22, 2021 has been further amended to provide for antecedent basis and clearly correlate the claimed invention with the disclosure in the following manner:

Claim 17 (Currently Amended): An electronic device, comprising: 
a housing body for housing components, comprising a connecting device which has a receiving space for a shield conductor section; and 
a housing cover movable between a starting position and an end position for covering a housing body section, 
wherein the connecting device has at least one cover which is configured so as to be 
movably arranged on the housing body between an open position, in which it opens an 
opening of the receiving space, and a closed position, in which it closes the opening, 
wherein locking means are provided with at least one locking member which is 
movable between a locking position, in which it blocks a movement of the cover in the closed position, and an unlocking position, in which it unlocks the cover for movement, 
wherein the locking means have at least one blocking element which is movable 
between a blocking position, in which it blocks a movement of the locking member from a 
locking position into an unlocking position, and an unblocking position, in which permits 
movement of the locking member between a locking position and an unlocking position 
wherein the locking member has at least one latching element to hold the cover in the closed position in a positive-locking manner, and 
wherein the latching element has at least one hook-shaped projection configured to latch on an outer side of the cover in a recess formed thereon or on a shoulder formed thereon 
of the cover.

Claim 19 (Currently Amended): An electronic device, comprising: 
a housing body for housing components, comprising a connecting device which has a receiving space for a shield conductor section; and 
a housing cover movable between a starting position and an end position for covering 
a housing body section, 
wherein the connecting device has at least one cover which is configured so as to be 
movably arranged on the housing body between an open position, in which it opens an 
opening of the receiving space, and a closed position, in which it closes the opening, 
wherein locking means are provided with at least one locking member which is 
movable between a locking position, in which it blocks a movement of the cover in the closed position, and an unlocking position, in which it unlocks the cover for movement, 
wherein the locking means have at least one blocking element which is movable 
between a blocking position, in which it blocks a movement of the locking member from a 
locking position into an unlocking position, and an unblocking position, in which permits 
movement of the locking member between a locking position and an unlocking position, and 
wherein the housing cover is mounted on the housing body so as to be linearly translational between the starting position and the end position.


Drawings - Specification
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 7 will include a linear translation arrow and paragraph [0075] will be amended to note the alternate manner in which the housing cover moves between the starting and end positions.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  
See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.


INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  
No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.


Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 





Reasons for Allowance
Claims 1-3, 5, 7-19 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching an electronic device comprising a housing body containing a connecting ALL the remaining limitations within claim 1.

Regarding claim 17; allowability resides, at least in part, with the prior art not showing or fairly teaching an electronic device comprising a housing body housing a connecting device with a movable housing cover which covers a housing body section, where the connecting device also has a cover; with a locking member having at least one latching element to hold the (connecting device) cover in the closed position, where the latching element has a projection configured to latch on an outer side of the (connecting device) cover in a recess or shoulder formed on the (connecting device) cover in conjunction with ALL the remaining limitations within claim 17.

Regarding claim 18; allowability resides, at least in part, with the prior art not showing or fairly teaching an electronic device comprising a housing body, with a movable housing cover, containing a connecting device which also has a movable cover; the device further comprising a locking member having at least one latching element to hold the (connecting device) cover in the closed position, where the latching element, at least in sections, overlaps an edge of the (connecting device) cover and latches with the (connecting device) cover in conjunction with ALL the remaining limitations within claim 18.

Regarding claim 19; allowability resides, at least in part, with the prior art not showing or fairly teaching an electronic device comprising a housing body, with a movable housing cover, containing a connecting device which also has a movable cover;  where the movable housing cover linearly translates to cover a housing body section in conjunction with ALL the remaining limitations within claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833